          Case 1:19-cv-05283-ER Document 37 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIA O’NEIL,

                             Plaintiff,

             v.                                                      ORDER

DANIEL PROVENZANO,                                              19 Civ. 5283 (ER)

                             Defendant.


RAMOS, D.J.

        On June 5, 2019, Patricia O’Neil, pro se, brought this action against Daniel Provenzano

for defamation and related claims. Doc. 2. On July 28, 2020, the Clerk issued a certificate of

default judgment as to Defendant, who had never appeared in this case despite having been

served. Docs. 18; 27. On October 9, 2020, the Court held an order to show cause hearing. Doc.

33. Defendant failed to appear and the Court issued a default judgment order against him. Id.

On October 23, 2020, Defendant filed a notice of appeal and moved to proceed in forma

pauperis (“IFP”). Doc. 35.

       The Court finds that any appeal from the default judgment order would not be taken in

good faith, and therefore IFP status is denied for the purpose of an appeal. See 28 U.S.C.

§ 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue). The Clerk of Court is

respectfully directed to terminate the motion, Doc. 35.

       It is SO ORDERED.

Dated: October 29, 2020
       New York, New York
                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
